DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed 12/9/2021, with respect to claims 15, 21, 27, and 33 have been fully considered and are persuasive.  The rejections of claims 15, 21, 27, and 33 have been withdrawn.

Allowable Subject Matter
Claims 15, 21, 27, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is drawn to methods, a user equipment, and a base station for transmitting ACK/NACK information, so as to address when the uplink-downlink configurations of component carriers of carrier aggregation are different, how to determine the number of bits of ACK/NACK information and the number of elements of the ACK/NACK bundling.
	Independent claim 15 recites, inter alia, a method for transmitting ACK/NACK information by a user equipment (UE) in a wireless communication system employing time division duplex (TDD) with a structure as defined in the specification (para. 113-115 and Fig. 7), comprising receiving, an uplink (UL) downlink assignment index (DAI) (para. 51 and Fig. 3 step 302), transmitting the ACK/NACK information having the length of the ACK/NACK information (para. 52, para. 93-94, and Fig. 3 step 303), wherein the first serving cell is configured to have a different TDD uplink-downlink configuration than the second serving cell (para. 102 and Fig. 6), wherein, in case that a transmission mode of the first serving cell is single input multiple output (SIMO), the length of the ACK/NACK information of the first serving cell is determined to be equal to the UL DAI of the first serving cell, wherein, in case that the transmission mode of the first serving cell is multiple input multiple output (MIMO), the length of the ACK/NACK information of the first serving cell is determined as twice the UL DAI of the first serving cell (para. 96), wherein, in case that a transmission mode of the second serving cell is SIMO, the length of the ACK/NACK information of the second serving cell is determined to be equal to a minimum value of the UL DAI of the first serving cell and a size of ACK/NACK bundling window of the second serving cell, and wherein, in case that the transmission mode of the second serving cell is MIMO, the length of the ACK/NACK information of the second serving cell is determined as twice the minimum value of the UL DAI of the first serving cell and the size of the ACK/NACK bundling window of the second serving cell (para. 97).  Applicant’s independent claim 15 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 21 recites, inter alia, a method for receiving ACK/NACK information by a base station in a wireless communication system employing time division duplex (TDD) with a structure as defined in the specification (para. 117-118 and Fig. 8), comprising transmitting an uplink (UL) downlink assignment index (DAI) (para. 50 and Fig. 3 step 301), receiving the ACK/NACK information having the length of the ACK/NACK information (para. 52, para. 93-94, and Fig. 3 step 303), wherein the first serving cell is configured to have a different TDD uplink-downlink configuration than the second serving cell (para. 102 and Fig. 6), wherein, in case that a transmission mode of the first serving cell is single input multiple output (SIMO), the length of the ACK/NACK information of the first serving cell is determined to be equal to the UL DAI of the first serving cell, wherein, in case that the transmission mode of the first serving cell is multiple input multiple output (MIMO), the length of the ACK/NACK information of the first serving cell is determined as twice the UL DAI of the first serving cell (para. 96), wherein, in case that a transmission mode of the second serving cell is SIMO, the length of the ACK/NACK information of the second serving cell is determined to be equal to a minimum value of the UL DAI of the first serving cell and a size of ACK/NACK bundling window of the second serving cell, and wherein, in case that the transmission mode of the second serving cell is MIMO, the length of the ACK/NACK information of the second serving cell is determined as twice the minimum value of the UL DAI of the first serving cell and the size of the ACK/NACK bundling window of the second serving cell (para. 97).  Applicant’s independent claim 21 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 27 is interpreted and allowed for the same reason as set forth in claim 15.
	Independent claim 33 is interpreted and allowed for the same reason as set forth in claim 21.
	Accordingly, applicant’s claims are allowed for these reasons and for the reasons discussed by applicant in the interview on 12/1/2021 regarding amended claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Lunttila et al. (US 2012/0093073 A1) discloses UL ACK/NACK for inter-radio access technology carrier aggregation.
	Chen et al. (US 2012/0039280 A1) ACK/NACK transmissions for multi-carrier operation with downlink assignment index.
	Liang et al. (US 2013/0170407 A1) discloses a method and a user equipment for mapping ACK/NACK response messages.
	Fan et al. (US 2011/0194521 A1) discloses method and apparatus for feeding back and receiving acknowledgement information of semi-persistent scheduling data packets.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474